Case 3:20-cv-06772-FLW-TJB Document 12-3 Filed 06/26/20 Page 1 of 2 PageID: 350



 FERRARA LAW GROUP, P.C.
 Ralph P. Ferrara, Esquire (ID #024521985)
 Kevin J. Kotch (ID #050341993)
 50 W. State Street, Suite 1100
 Trenton, New Jersey 08608
 P: (609) 571-3738
 F: (609) 498-7440
 Attorneys for Plaintiff
                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
 MARK DANIEL HOSPITALITY
 LLC (d/b/a INC)
                                              NO. 3:20-cv-06772-FLW-TJB
 Plaintiff,
                                            ORDER GRANTING MOTION TO
                                                    REMAND
 v.

 AMGUARD INSURANCE
 COMPANY
 Defendant.


        WHEREAS Plaintiff Mark Daniel Hospitality LLC (d/b/a INC), by and

 through its attorneys, Ferrara Law Group, P.C., has filed a motion to remand this

 matter to the Superior Court of New Jersey on notice to Defendant, and the Court

 having considered the papers and any opposition thereto, and the arguments on of

 counsel, and for good cause shown, and for the reasons set forth on the record;

        IT IS on this _____ day of ____________________, 2020,

        ORDERED that Plaintiff’s Motion is GRANTED; and it is further

        ORDERED that this matter shall be remanded to the Superior Court of New

 Jersey, Mercer County; and it is further
Case 3:20-cv-06772-FLW-TJB Document 12-3 Filed 06/26/20 Page 2 of 2 PageID: 351




        ORDERED that a copy of this Order shall be served upon all counsel via

 ECF.

                                            BY THE COURT:



 Dated: _________ __, 2020                  ___________________________
                                            Honorable Freda L. Wolfson
                                            United States District Judge
